Name: Commission Regulation (EEC) No 1271/87 of 6 may 1987 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 5. 87 Official Journal of the European Communities No L 120/9 COMMISSION REGULATION (EEC) No 1271/87 of 6 May 1987 on the supply of various lots of skimmed-milk powder as food aid Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No ' 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (6), as last amended by Regulation (EEC) No 3826/85 Q ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising thereform should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid-policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (4), as last amended by Regula ­ tion (EEC) No 773/87 (*), and in particular Article 7 (5) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 2 750 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination : HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall, in accordance with the provisions of Regulation (EEC) No 1354/83, supply skim ­ med-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 Mai 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . 0 OJ No L 54, 23 . 2. 1985, p. 1 . 0 OJ No L 29, 4. 2. 1986, p. 3 . ( «) OJ No L 142, 1 . 6. 1983, p . 1 . f) OJ No L 371 , 31 . 12. 1985, p. 1 . (4) OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 78 , 20 . 3 . 1987, p. 1 . No L 120/10 Official Journal of the European Communities 8 . 5 . 87 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1985  Action No 137/87 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 9 July 1985 2. Recipient 3 . Country of destination j Somalia 4 . Stage and place of delivery cif Mogadishu 5. Representative of the recipient Mr Abdi Aden Nur, Director  Food Aid Department, Ministry of Interior, PO Box 1472, Mogadishu, Somali Democratic Republic 6 . Total quantity 1 000 tonnes (*) 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACTION No 137/87 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF SOMALIA' 12. Shipment period Before 15 July 1987 13 . Closing date for the submission of tenders 1 June 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 August 1987 22 June 1987 15. Miscellaneous 0 (3) C) / 8 , 5 . 87 Official Journal of the European Communities No L 120/11 Description of the lot B 1 . Programme : 1986  Action No 132/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 18 July 1986 2. Recipient C) 3 . Country of destination Ghana 4. Stage and place of delivery cif Tema 5. Representative of the recipient Embassy of Ghana, rue Gachard 44, 1050 Brussels, Telex : 22572 Ghana B, Tel . : 649 01 63 6 . Total quantity 750 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics 0 10 . Packaging 25 Kilograms 11 . Supplementary markings on the packaging 'ACTION No 132/87 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO GHANA' 12. Shipment period Before 15 July 1987 13 . Closing date for the submission of tenders 1 June 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 August 1987 22 June 1987 15. Miscellaneous (2)(3)(8) No L 120/12 Official Journal of the European Communities 8 . 5 . 87 Description of the lot C D E 1 . Programme : 1986  Action No 144/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 December 1986 2. Recipient 3 . Country of destination i Bolivia 4. Stage and place of delivery Free-at-destination (via Antofagasta) Q La Paz | PotosÃ ­ | Oruro 5 . Representative of the recipient Sr J. Valdivia CÃ ¡diz, cargo superintendente AADAA Antofagasta, DirecciÃ ³n Calle Pratt n0 412, 4' piso, Antofagasta, Chile TÃ ©lex : 325 008  Tel . : 22 32 61 6. Total quantity 600 tonnes 150 tonnes 250 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACCIÃ N N0 144/87 / LECHE EN POLVO DESCREMADA ENRIQUECIDA CON VITAMINAS / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A BOLIVIA / DISTRIBUCIÃ N GRATUITA' 12. Shipment period Before 15 July 1987 13 . Closing date for the submission of tenders 1 June 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 August 1987 22 June 1987 15. Miscellaneous (2)(3)(8) 8 . 5 . 87 Official Journal of the European Communities No L 120/ 13 Notes (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) Commission delegate to be contacted by the tenderer : see list published in Official Journal of the Euro ­ pean Communities No C 227 of 7 September 1985, page 4. (3) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) The tender may relate to a partial quantity amounting to 500 tonnes or a multiple of 500 tonnes ; see Article 11 (3) third subparagraph of Regulation (EEC) No 1354/83 . Is) The milk powder must be obtained by the process 'high-heat temperature expressed whey protein nitrogen, maximum 1,5 mg/gm' and correspond to the characteristics mentioned in Annex I of Regula ­ tion (EEC) No 625/78 (OJ No L 84 of 31 . 3 . 1978, p. 19). However, concerning 'dÃ ©nombrement des micro-organismes' the standard ADMI Standard Methods ED, 1971 , pages 16 to 21 can be used instead of the international standard FIL 49 : 1970. (*) National Authorizing Officer, Attention Ms Quist, Ministry of Finance and Economic Planning, PO Box M40, Accra. F) Offices responsible : La Paz : Sr Angel Castro Ganabria, cargo jefe de almacenes, DirecciÃ ³n Avenida Montes n ° 768, Tel . : 36 40 51 ; PotosÃ ­ : Sr Juan Vilacahua, cargo jefe regional OFINAAL PotosÃ ­, DirecciÃ ³n Calle San Alberto n ° 100, Tel . : 23 240 and 27 355, Oruro : Sr Alberto Arrazola, cargo jefe regional OFINAAL Oruro, DirecciÃ ³n Calle Petot esquina a Adolfo Mier n ° 1525, Tel.: 5 58 05. (8) Once the successful tenderer has been informed of the award of the contract, he shall immediately contact the beneficiary or his representative with a view to determining what documents are required for the consignment and the details of period, rate, place and other circumstances concerning shipment.